DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,249,621 in view of Kelch et al. (US 5,201,530). The pending claims recite the same subject matter as U.S. Patent No. 9,249,621 in different terms. Although the patented claims does not recite bundles constructed and arranged with a plurality of layers and includes an offset between the bundles of bristles in adjacent layers, it is understood to be equivalent to the patented first and second layers biased to deflect along a plane and further, it would have been obvious to provide the first and second layers with an offset as it is a known technique, taught by Kelch, for improving the stiffness in brush edge seals. One having ordinary skill in the art would modify the layers such that they are offset in order to stiffen the brush edges and improve the seal formed with the curtain.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 3,292,685) in view of Kraeutler (US 4,934,437), Wylie et al. (US 7,329,450), hereinafter referred to as Wylie, Kelch et al. (US 5,201,530), hereinafter referred to as Kelch, Nelson (US 1,800,654), and Sembower (US 1,725,307).
Regarding claims 1, 5-9, and 18, Clark discloses a curtain assembly comprising: 
a curtain (15) having a first and a second opposite side edges (left and right edges; Clark: Figure 1), wherein the curtain is selectably moveable vertically between an open position (curtain unwound from a roller 16) and a recessed position (curtain wound about roller 16); 
	Figure 1 of Clark:

    PNG
    media_image1.png
    666
    440
    media_image1.png
    Greyscale

a roller (16) constructed and arranged to rotate thereby transitioning the curtain (15) between the open position wherein the curtain is extended from the roller and the recessed position wherein the curtain is wound around the roller (16).
Clark further discloses first and second brush edges (49) (Clark: Figures 4, 7, 9), the first and second brush edges (49) contact the first and second opposite side edges of the curtain (15) and extend laterally and are directly connected (at 48) to a respective side track (12, 13) (Clark: Figures 4 and 7), which comprise a first and second side track rail (12 and 13) which are constructed and arranged to provide a channel for receiving the side edges and the brush edges (Clark: Figure 7). The brush edges are biased to deflect along a plane defined by the curtain on which the brush edges are installed.
		Figure 4 of Clark:

    PNG
    media_image2.png
    341
    285
    media_image2.png
    Greyscale

		Figure 7 of Clark:

    PNG
    media_image3.png
    147
    261
    media_image3.png
    Greyscale

Clark discloses that the first and second brush edges (49) are connected to respective side tracks and contact the side edges of the curtain; the brush edges are not connected to the edges of the curtain. However, Kraeutler discloses a curtain assembly comprising a curtain (8) having brush edges (12) directly connected to the curtain (Kraeutler: Figures 4 and 5) and discloses that this is an improvement to brush edges being connected directly on side tracks (1) (Kraeutler: Figures 1-3; col 2, lines 30-37) thereby providing motivation for connecting the brush edges to the curtain as opposed to the side tracks.
		Figures 1-3 of Kraeutler:

    PNG
    media_image4.png
    160
    497
    media_image4.png
    Greyscale

		Figure 5 of Kraeutler:

    PNG
    media_image5.png
    214
    198
    media_image5.png
    Greyscale

		Excerpt from column 2 of Kraeutler:

    PNG
    media_image6.png
    281
    305
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the curtain assembly of Clark with the brush edges being connected to the curtain, as taught by Kraeutler, for its purpose of providing a seal. Clark as modified with Kraeutler discloses that the first and second brush edges are connected to the first and second opposite side edges of the curtain and extend laterally from the first and second edge of the curtain to provide a direct connection to an installed surface at a surface of the respective side tracks (brushes directly contact an installed surface of the side tracks), wherein an opposite side of the surface is directly connected to the installed surface and the first and second brush edges are received in channels of the first and second side track rails which extend around the brush edges and side edges of the curtain.
Although Clark as modified with Kraeutler disclose brush edges and that the brush edges are formed by bristles but it is not specifically disclosed that each of the first and second brush edges comprises bristles bound into bundles or that the bundles are formed with a plurality of layers. However, Wylie discloses flexible brush edges (10) comprised of a band (24) secured to two rows of pile (19) made of yarn fibers (18) and optional interior strip (16) (Wylie: Figure 7). 
		Figure 7 of Wylie:

    PNG
    media_image7.png
    255
    341
    media_image7.png
    Greyscale

The flexible brush edges (10) are configured to be wound on reels. The fiber loops of rows of pile are slit thereby providing open ended fiber loops each from closed loop ends (22a, 22b) which correspond to bristles bound in bundles and layered into first and second layers. Figures 7-10 of Wylie further disclose exemplary uses of the flexible brush edge (10) which includes being sewn into fabric or as a highly flexible pile weatherstrip when composed of a suitable material (Wylie: col 5, lines 22-53). It would have been obvious to one having ordinary skill in the art at the time of the invention to have employed the use of brush edges, as taught by Wylie, so as to provide a desirable structure to improve flexibility and provide robust construction. As modified above, the first and second brush edges are configured as bound bristles constructed and arranged with a plurality of layers and are biased to deflect along a plane defined by the curtain on which the brush edges are installed and be wound about the roller and further include an attachment portion (where sewn to the curtain) joining the first and second brush edges to the curtain, wherein the first and second brush edges and respective attachment portions are constructed and arranged to wind about the roller when the curtain is transitioned to the recessed position and unwind from the roller when the curtain is transitioned to the open position. As modified, the bundles of bristles are not offset between adjacent layers. However, Kelch discloses that it is known to provide brush edges constructed and arranged as a plurality of layers (16, 19, 20) with an offset between the bundles of bristles in adjacent layers (Kelch: Figure 4) so as to improve the stiffness in the brush edge seal to maintain a seal while allowing a degree of deflection during movement of components (Kelch: col 3, lines 30-42 and col 4, lines 12-33). It would have been obvious to modify the layers of bundles of bristles of the brush edges such that they are offset since it is a known technique for improving the stiffness in the brush seal assembly. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 	Although modified Clark discloses the roller (16) has a diameter, Clark fails to disclose that the roller comprises offset portions on each end of the roller that comprise a reduced diameter. However, Nelson discloses a curtain assembly comprising a roller (16) having offset portions (18, 20, 36) on each end (Clark: Figure 2) in order to allow the curtain to be wound about the roller evenly and prevent enlargements at the ends of the roller when the curtain is wound (Clark: page 2, lines 8-37). 
	Figure 2 of Nelson:

    PNG
    media_image8.png
    160
    393
    media_image8.png
    Greyscale

		Excerpt from page 2 of Nelson:

    PNG
    media_image9.png
    410
    302
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the curtain assembly of Clark, as modified by Kraeutler and Wylie, with the roller having offset portions, as taught by Nelson, for its purpose of compensating for the enlarged marginal portions of the screen due to the presence of the brush edges. Therefore, as modified with Nelson, the offset portions are configured to receive respective ones of the first and the second brush edges responsive to winding of the curtain around the roller.
Modified Clark does not disclose the use of a roller guide. However, Sembower discloses a curtain assembly comprising a roller guide (11) configured to position the curtain proximate to a covered opening (Sembower: Figure 2; page 1, lines 98-102). 
	Figure 2 of Sembower:

    PNG
    media_image10.png
    308
    185
    media_image10.png
    Greyscale

	Excerpt from page 1 of Sembower:

    PNG
    media_image11.png
    186
    293
    media_image11.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the curtain assembly of Clark, as modified by Kraeutler, Wylie, and Nelson, with the use of a roller guide for its purpose of maintaining the curtain in a predetermined position. As modified, the roller guide is configured to position the curtain and the first and second brush edges to be received by a first and a second side track rail configured to receive respective ones of the first and the second brush edges.  
Regarding claims 2-4, modified Clark, discloses the connection to the installed surface is configured to provide a light seal between the curtain and the installed surface during transition from the open position to the recessed position and the first and second bru6396039.1Application No.: 15/011,7683 Docket No.: D2048.70003US03After Final Office Action of May 25, 2017sh edge for contiguous connections to the installed surface over the length of the curtain when unwound from the roller. As modified, the brush edges extend along the full length of the curtain and directly contact the installed surface (of the side tracks) and provide a seal to weather elements as the curtain is transitioned and the first and second brush edges deflect and maintain contact with the installed surface; and further the respective side tracks (at 12 and 13) surround the first and second brush edges and a portion of the curtain (within track channels). Clark further discloses that the installed surface can be provided as a frame (80) for a window having a sill (84) and the installed surface includes opposite side edges of a window frame (80) and the first and second brush edges respectively provide the connection to the opposite side edges of the window frame (at the left and right side tracks) (Clark: col 5, lines 44-47). It would have been obvious to one having ordinary skill in the art at the time of the invention that the curtain assembly of the embodiment of Figure 1 of Clark be provided in a window frame since Clark specifically teaches that it is a known application of the curtain assembly.
Regarding claims 10-13, modified Clark further discloses at least one rail (17) attached to the curtain (15), wherein the at least one rail is constructed and arranged to provide lateral stability in the curtain and configured to travel within a first and second side track rail (12 and 13) (Clark: Figure 1; col 3, lines 12-22) and the at least one rail (17) is configured to maintain the connection between the first and the second brush edges and the installed surface (the rail maintains engagement with the installed surface of the side tracks and maintains contact between the brush edges and the installed surfaces so that the brush edges are received in the side track rails (Clark: Figure 7, previously copied above). Clark further discloses the at least one rail (17) includes a plurality of rail assemblies (17) constructed and arranged to include a spacing between each of the plurality of rail assemblies, wherein the spacing is configured to minimize the overlap of each of the plurality of rail assemblies when the curtain is wound around the roller in the recessed position (Clark: Figures 1 and 4; col 3, lines 11-22).
Excerpt from column 3 of Clark:

    PNG
    media_image12.png
    137
    308
    media_image12.png
    Greyscale

Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Kraeutler, Wylie, Kelch, Nelson, and Sembower, as applied in claim 20 above, and further in view of Ferguson (US 4,006,770).
Regarding claims 14-17, modified Clark does not disclose that the roller (16) comprises an outer roller and at least one inner roller. However, Ferguson discloses a curtain assembly including a roller comprising an outer roller (120) and an inner roller (122) (Ferguson: Figure 1). The inner roller (122) is slidably connected to the outer roller (120) via a recessed connection (at 302) (Ferguson: Figures 1-3). 
Figures 1-3 of Ferguson:

    PNG
    media_image13.png
    706
    572
    media_image13.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the curtain assembly of modified Clark with a roller comprising an outer roller and an inner roller, as taught by Ferguson, for its purpose of accommodating variations in the installed surface. As modified, the at least one inner roller is constructed and arranged having a smaller diameter relative to the outer roller and is slidably connected to the outer roller and being configured to move laterally within the outer roller during rotation to maintain a positioning of a respective brush edge within the offset portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634